Citation Nr: 1711265	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected visual acuity impairment due to cataracts, currently evaluated as noncompensable prior to August 4, 2015, and as 10 percent disabling thereafter.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from April 1967 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In June 2010, the RO granted service connection for cataracts, evaluated as noncompensable.  In June 2015, the RO denied a claim for service connection for sleep apnea.  

The Veteran appealed the issue of entitlement to an initial compensable evaluation, and in August 2016, the RO granted the claim, to the extent that it assigned a 10 percent evaluation for "visual acuity impairment due to cataracts," with an effective date of August 2, 2015.  The RO also denied a claim for a TDIU.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have sleep apnea that was caused or aggravated by his service, or by a service-connected disability.

2.  Prior to August 4, 2015, the Veteran's service-connected cataracts are shown to have been manifested by corrected distant and near vision of no less than 20/40 in either eye; visual field impairment is not shown; factors warranting an extraschedular rating are not shown. 

3.  As of August 4, 2015, the Veteran's service-connected visual acuity impairment due to cataracts is shown to have been manifested by corrected distant and near vision of no less than 20/40 in the right eye, and 20/70 in the left eye; visual field impairment is not shown; factors warranting an extraschedular rating are not shown.

4.  Service connection is currently in effect for: hypertension, evaluated as 20 percent disabling, diabetes mellitus, type 2, evaluated as 10 percent disabling, bilateral tinnitus, evaluated as 10 percent disabling, visual acuity impairment due to cataracts, evaluated as 10 percent disabling, and bilateral hearing loss, and erectile dysfunction, evaluated as noncompensable; the Veteran's combined rating is 40 percent.

5.  Factors warranting a referral for TDIU on an extraschedular basis are not present.


CONCLUSIONS OF LAW

1.  Sleep apnea was not caused or aggravated by service, or by a service-connected disability. 38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  Prior to August 4, 2015, the criteria for a compensable evaluation for  service-connected cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.75-77, 4.79, Diagnostic Codes 6027, 6066 (2016).

3.  As of August 4, 2015, the criteria for an evaluation in excess of 10 percent for  service-connected visual acuity impairment due to cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.75-77, 4.79, Diagnostic Codes 6027, 6066 (2016).

4.  The criteria for establishing entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321 (b)(1), 4.16(a), (b) (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection for sleep apnea.  He primarily argues that he has sleep apnea that has been caused or aggravated by his service-connected chronic rhinitis.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)). A grant of service connection under 38 C.F.R. §  3.303 (b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

Service connection is currently in effect for: chronic rhinitis, diabetes mellitus, type 2, hypertension, bilateral hearing loss, bilateral tinnitus, cataracts, impairment of visual acuity, and erectile dysfunction.

The Veteran's service treatment records show that in April 1967, he was treated for complaints of chest pain and trouble breathing.  There was a notation of "probable hyperventilation episode."  In January 1969, he was treated for flu-like symptoms.  In October 1969, the Veteran was treated on multiple occasions for complaints of chest pain and coughing.  The impression was pneumonitis.  An October 3, 1969 chest X-ray showed an infiltrate at the left base posteriorly that obscured the posterior half of the left hemidiaphragm on the lateral view.  Three chest X-rays taken later in October 1969 were normal.  In 1970, he sought treatment for sinus symptoms, and he reported a history of sinus problems since age 15.  A separation examination report, dated in March 1971, shows that his nose, sinuses, mouth and throat, and lungs and chest, were clinically evaluated as normal.  A chest X-ray was noted to be within normal limits.

As for the post-service medical evidence, a February 2010 private report shows that the Veteran was diagnosed with mild sleep apnea following a polysomnography.  

A VA sleep apnea disability benefits questionnaire, dated in January 2015, completed by a private physician (Dr. A.U.), shows that the Veteran was noted to have obstructive sleep apnea, based on the February 2010 study.  

A VA sleep apnea DBQ, dated in April 2015, shows that the examiner (Dr. D.A.) indicated that the Veteran's VHA (Veterans Health Administration) and VBMS records had been reviewed.  The diagnosis was obstructive sleep apnea, with a date of diagnosis of February 2010.  The Veteran was noted to be using a CPAP (continuous positive airway pressure) device.  The examiner concluded that the Veteran's sleep apnea is less likely as not (less than a 50 percent probability) due to or the result of, a service-connected condition.  The examiner explained the following: chronic rhinitis is a condition where a person has discharge from his nostrils.  Obstructive sleep apnea is a different condition.  Normally, when a person sleeps, the airway remains open, and air can pass from the nose and mouth to the lungs.  In a person with sleep apnea, parts of the throat and mouth drop into the airway and block off the flow of air.  This can cause loud snoring and interrupt breathing for short periods.  This sleep disturbance is not caused by or related to, or aggravated by, chronic rhinitis. 

A supplemental VA opinion, dated in July 2016, shows that Dr. D.A. indicated that the Veteran's e-folder and CPRS (Computerized Patient Record System) records had been reviewed.  He noted that the Veteran had submitted medical literature in support of his claim since his April 2015 VA examination, which indicated a potential association between sleep apnea and rhinitis.  Dr. D.A. stated that he had been requested to review the submitted medical literature, and to provide another etiological opinion.  Dr. D.A. stated:

I have reviewed the conflicting medical evidence and am providing the following opinion: I had reviewed the prior examination report.  I reviewed the additional information submitted as evidence (medical literature in 2009, 2013 and 2014).  I give my opinion as follows.  As stated in my previous opinion, sleep apnea is a specific disorder wherein obstruction to air flow occurs.  Despite sporadic "medical literature" allegedly associating rhinitis with subsequent development of sleep apnea, this is not supported by the peer-reviewed well-regarded medical community and as such cannot be believed as proof.  Rhinitis, wherein nasal discharge occurs due to allergy or congestion or infection, can [in] no way cause the typical obstructive pathology that produces sleep apnea.  

With regard to the possibility of direct service connection, Dr. D.A. stated:

I have reviewed the conflicting medical evidence and am providing the following opinion: Veteran's current sleep apnea is not caused by or related to aggravated by the in-service complaints of cough, examination with lung scopes, chest X-rays, probable viral condition or hyperventilation episodes.  I will emphasize the fact that current generally accepted medical knowledge
indicates sleep apnea happens when there is obstruction to air flow.  The mentioned episodes in service do not cause sleep apnea.

I have reviewed the conflicting medical evidence and am providing the following opinion: The mentioned lung treatments when in service were not the
early manifestations of later development of sleep apnea.  Sleep apnea is mechanical obstruction to air flow.  The conditions and treatments mentioned are not related to later sleep apnea.

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a direct basis, the Veteran's inservice treatment for respiratory symptoms is not shown to be related to his current sleep apnea.  The Veteran has not alleged that he has had a continuity of symptomatology since service; the earliest post-service medical evidence of sleep apnea is dated in February 2010, which is about 39 years after service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  There is no competent opinion of record in support of the claim on a direct basis. The only competent opinion is found in the April 2015 VA DBQ, and this opinion weighs against the claim. This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further points out that notwithstanding the fact that the April 2015 VA etiological opinion weighs against the claim, service connection is not warranted on the basis of continuity of symptomatology, as the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309 (a) (2016), he has not claimed a continuity of symptomatology, and in any event, the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, the Board finds that the preponderance of the evidence is against the claim on a direct basis. 

With regard to the possibility of secondary service connection, there is no competent opinion of record in support of the claim on a secondary basis.  The only competent opinions of record are the April 2015 and July 2016 VA opinions from Dr. D.A., and these opinions weigh against the claim.  These opinions are considered to be highly probative, as they are shown to have been based on a review of the Veteran's claims file, and as they are accompanied by a sufficient explanation.  Prejean; Neives-Rodriguez.  In particular, the Board notes that Dr. D.A. stated that chronic rhinitis involves a discharge from the nostrils due to allergy, congestion, or infection, and that obstructive sleep apnea "is mechanical obstruction to air flow" and that it "is a different condition."  He stated that sleep apnea occurs when parts of the throat and mouth "drop into the airway and block off the flow of air," that rhinitis "can [in] no way cause the typical obstructive pathology that produces sleep apnea," and that it "is not caused by or a related to, or aggravated by, chronic rhinitis."  Thus, Dr. D.A. described sleep apnea as mechanical obstruction to air flow that is distinct and unrelated to rhinitis, "wherein nasal discharge occurs due to allergy or congestion or infection."  When read in context, Dr. D.A.'s opinions are sufficiently clear to show that they foreclose the possibility of secondary service connection based on both causation and aggravation.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  Accordingly, the claim must be denied. 

With regard to medical treatise evidence, the Board has considered the articles submitted by the Veteran.  Some of the submitted articles pertain to sleep apnea in children, and in those with asthma, however, some indicate that rhinitis may be related to sleep apnea.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

In the present case, the treatise evidence submitted by the appellant is not accompanied by the opinion of any medical expert.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The July 2016 supplemental opinion from Dr. D.A. shows that he reviewed this evidence, but that he concluded that this evidence was not persuasive.  In summary, the treatise evidence that has been submitted is general in nature, and does not reasonably approximate the facts and circumstances of the Veteran's case. The Board therefore concludes that this information is insufficiently probative to warrant a grant of the claim on any basis.  Id.   

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran has sleep apnea that has been caused by service, or caused or aggravated by a service-connected disability, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  Etiological opinions have been obtained that weigh against the claim.  The Board has determined that service connection for the claimed disability is not warranted.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107 (b).

II.  Initial Increased Evaluation - Cataracts with Impairment of Visual Acuity

The Veteran asserts that he is entitled to an initial increased evaluation for his service-connected cataracts with impairment of visual acuity.  In his notice of disagreement, received in July 2010,  the Veteran argued that VA failed to consider whether or not an extraschedular evaluation was warranted.  He asserted that in March 2010, he had reported to the VA examiner that although he was retired, he had been making frequent mistakes in his paperwork because he couldn't see well enough, and he was getting into trouble.  He further argued that he reported having an intermittent blur that was noted to affect his quality of life, as well as his ability to work efficiently.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As for the history of the disability in issue, the Veteran was diagnosed with diabetes mellitus in August 2007.  

A VA eye examination report, dated in May 2009, shows that on examination, the Veteran's corrected distant vision was 20/25 (right eye) and 20/30 (left eye).  The report states that there was no visual field defect.  The Veteran was noted to have retired in 2008 due to age or duration of work.  His usual occupation was listed as "desk job."  He complained of a two-year history of fluctuating vision OU (both eyes), with blurriness in more in the morning than the afternoon.  The report notes the following: he underwent a bilateral radial keratotomy in 1970, with gradual blurring over the past several years, and that his underlying blurred vision did not seem to fluctuate.  There were no effects on his usual daily activities.  His cataracts were contributing to his overall blurred vision.  

Private treatment reports, dated in September 2009, noted a history of radial keratotomy several years before, and corrected distant vision of 20/20, and 20/25, OD (right eye) and 20/30 OS (left eye), with cataracts OU (both eyes).  The Veteran complained of weak eyes, and blurring, and there was a notation indicating that he reported that he had to retire because of his vision symptoms.  The examiner noted that the Veteran had an intermittent blur that affected the quality of his life and his ability to work efficiently.  See 38 C.F.R. § 4.1 (2016).  

In May 2009, the RO granted service connection for diabetes mellitus, type 2, as a presumptive basis for veterans who are presumed to have been exposed to Agent Orange during service in Vietnam.  See 38 U.S.C.A. § 1116 (f) (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).

On November 18, 2009, the Veteran filed a claim for service connection for cataracts.  

In June 2010, the RO granted service connection for cataracts as secondary to diabetes mellitus, evaluated as noncompensable under Diagnostic Codes 7913-6027, with an effective date of November 18, 2009.  See 38 C.F.R. §§ 3.310, 3.400 (2016).  

The Veteran appealed the issue of entitlement to an initial compensable evaluation, and in August 2016, the RO granted the claim, to the extent that it assigned a 10 percent evaluation for visual acuity impairment due to cataracts, under Diagnostic Codes 6027-6066, with an effective date of August 4, 2015; the RO indicated that the Veteran's noncompensable evaluation for cataracts under Diagnostic Codes 7913-6027 had been terminated as of August 4, 2015.  

Since this increase did not constitute a full grant of the benefit sought, the increased evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Board notes that to the extent that the RO terminated the Veteran's noncompensable evaluation under Diagnostic Codes 7913-6027 as of August 4, 2015, a special adjudication was not required because it did not involve a reduction or discontinuance of compensation payments.  O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007); VAOPGCPREC 71-91, 57 Fed. Reg. 2,316 (1992); see also VAOPGCPREC 50-91 (Mar. 29, 1991) (holding that 38 U.S.C. § 359 (the previous codification of 38 U.S.C. § 1159) does not prohibit the redesignation of an existing service connected rating to accurately reflect the actual anatomical location of the injury or disease resulting in the Veteran's disability, provided the redesignation does not result in the severance of service connection for the disability in question).  In this regard, Diagnostic Code 7913 applies to diabetes mellitus, and Diagnostic Code 6027 applies to cataracts.  In reaching this decision, the Board has analyzed the claim under all potentially applicable diagnostic codes.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has evaluated the Veteran's visual acuity impairment due to cataracts under 38 C.F.R. § 4.84a, Diagnostic Codes 6027-6066.  See 38 C.F.R. § 4.27 (2016) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  This hyphenated diagnostic code may be read to indicate that cataracts are the service-connected disorder, and it is rated as if the residual condition is impairment in visual acuity.

Under 38 C.F.R. § 4.79, Diagnostic Code 6027 (2016), preoperative cataracts and postoperative cataracts with a replacement lens (pseudophakia) are evaluated based on visual impairment; postoperative cataracts without a replacement lens are evaluated based on aphakia.

Impairment of vision under title 38 C.F.R. may include an examination of the visual acuity (§ 4.75), field of vision (§ 4.76) and muscle function (§ 4.77).  The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: (1) impairment of visual acuity (excluding developmental errors of refraction), (2) visual field, and (3) muscle function.  
38 C.F.R. §  4.75 (a) (2016).  However, examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with a visual field defect or impaired muscle function. 38 C.F.R. § 4.75 (b).  

Evaluation of central visual acuity is based on corrected distance vision with central fixation even if central scotoma is present.  38 C.F.R. § 4.76 (b).
  
Diagnostic Codes 6061-6066 contain the criteria to evaluate impairment of central visual acuity.  38 C.F.R. § 4.79 (2016).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  Id.

Under 38 C.F.R. § 4.79, Diagnostic Code 6066, a noncompensable rating is warranted when corrected visual acuity is 20/40 in both eyes. 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 20/100 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/70 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (4) or corrected visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.79, DC 6066 (2016).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) corrected visual acuity is 20/100 in one eye and 20/50 in the other eye; or (4) corrected visual acuity is 20/70 in one eye and 20/50 in the other eye.  Id.

Prior to August 4, 2015

A VA eye examination report, dated in March 2010, shows that on examination, the Veteran's corrected distant vision was 20/25 (right eye) and 20/30 (left eye).

A VA eye examination report, dated in October 2011, shows that on examination, the Veteran's corrected distant vision was 20/40 or better (right eye) and 20/40 or better (left eye).  The report states that there was no visual field defect.  

The Board finds the criteria for an initial compensable evaluation prior to August 4, 2015 have not been met.  The Veteran is shown to have corrected distant visual acuity of no less than 20/40 during the entire period in issue.  Accordingly, the Veteran's visual acuity impairment due to cataracts are not shown to have resulted in an impairment of visual acuity warranting a compensable rating prior to August 4, 2015.  See 38 C.F.R. § 4.79, DCs 6061-6066.  The Board further finds that as no visual field defect, or  impairment of eye muscle function, is shown, an increased evaluation is not warranted under Diagnostic Codes 6080, 6090, or 6091.  See 38 C.F.R. §§ 4.79; VA examination reports, dated in May 2009 and October 2011.  Accordingly, the claim must be denied.  

As of August 4, 2015

VA progress notes show that the Veteran was noted to have 20/20 vision OD (right eye), and 20/25 vision OS (left eye) (June 2015) (there was no specification of near and distant vision, and corrected and corrected vision).

A VA eye DBQ, shows that the Veteran was examined on August 4, 2015.  The DBQ shows that on examination, the Veteran's corrected distant vision was 20/40 or better (right eye) and 20/70 (left eye).  The Veteran was noted to have preoperative cataracts.  The report states that there was no visual field defect.  

The Board finds the criteria for an evaluation in excess of 10 percent as of August 4, 2015 have not been met.  The Veteran is shown to have corrected distant visual acuity of no less than 20/40 (right eye) and 20/70 (left eye) during the entire period in issue.  Accordingly, the Veteran's visual acuity impairment due to cataracts are not shown to have resulted in an impairment of visual acuity warranting an evaluation in excess of 10 percent as of August 4, 2015.  See 38 C.F.R. § 4.79, DCs 6061-6066.  The Board further finds that as no visual field defect, or  impairment of eye muscle function, is shown, an increased evaluation is not warranted under Diagnostic Codes 6080, 6090, or 6091.  See 38 C.F.R. §§ 4.79; VA eye DBQ, dated in August 2015.  Accordingly, the claim must be denied.  

Conclusion

For the entire time period on appeal, the Board must also consider assignment of an increased evaluation under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the VA examinations do not indicate blindness or anatomical loss.  See 38 C.F.R. § 4.84, Diagnostic Codes 6061-6062; see also 38 C.F.R. § 3.383 (a)(1).  Additionally, the medical evidence of record does not document ptosis, neuritis, diplopia, tuberculosis of the eye, glaucoma, or malignant new growths of the eyeball.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6010, 6012, 6014, 6019, 6026, 6090.  Additionally, diagnostic codes for damage to the retina, glaucoma, benign new growths, central nystagmus, conjunctivitis, ectropion, entropion, lagophthalmos, loss of eyebrows and eyelashes, and epiphora, do not provide for an increased evaluation (there is some evidence of conjunctivitis, which is evaluated under the diagnostic codes for impairment of visual acuity).  See 38 C.F.R. § 4.84a, Diagnostic Codes 6011, 6013, 6015-18, 6020-25.  Finally, uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, intraocular hemorrhage, detached retina, or unhealed injury of the eye, are rated on visual impairment, which, as noted above, does not provide for an increased evaluation.  See 38 C.F.R. § 4.79, Diagnostic Code 6000-6009.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.

The Board has considered the Veteran's statements that he should be entitled to an initial increased evaluation for his cataracts.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his visual symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased initial evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability in issue is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), as appropriate, and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's rating should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an increased initial evaluation is warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether referral for an extraschedular rating is appropriate.  This requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  

The March 2010 VA eye examination report notes that the Veteran was retired due to age.  The Veteran complained that he was making frequent mistakes in paperwork because he couldn't see well enough, and that he was getting into trouble.  He further complained of blurred vision, trouble focusing, that he had to use a lot of light, and that he was very bothered by glare during night driving.  

The October 2011 VA eye DBQ shows that the Veteran complained that he was "forced out" of his job as a quality control investigator because he was making mistakes.  He reported that he had done the same job for ten years, and that he only started making mistakes in the last few months before he left.  He attributed this to poor vision from cataracts.  He stated that he had difficulty reading and that he had to use a lot of light to be able to see small print, which made it hard for him to see part numbers and to use his computer at work.  He also reported difficulty reading signs when driving in unfamiliar areas, which he tries to avoid, and problems with glare.  He asserted that he had to wear sunglasses during the day and that he had given up trying to drive at night.  He complained of gradually worsening vision since developing diabetes in 2007.  The examiner concluded that the Veteran's cataracts impacted his ability to work, and noted that his best corrected vision is 20/30 in the right eye and 20/40 in the left eye, and that, "this represents a one-line decrease in vision since his last C&P (compensation and pension) examination in March 2010.  The examiner stated that the Veteran's vision meets the legal requirements to an unrestricted driver's license, and that brightness acuity testing revealed a mild reduction in vision, right eye greater than left eye, associated with glare.  

The August 2015 VA eye DBQ shows that the examiner concluded that the Veteran's eye condition did not impact his ability to work.  The DBQ notes the following: there was no single clear-cut diagnosis that can be attributed to the Veteran's subjective visual complaints.  The Veteran has bilateral cataracts that are likely contributing to his decreased visual acuity and difficulty with glare.  He also has corneal scarring consistent with radial keratotomy.  These scars cause visual fluctuations and glare.  The Veteran presented with ocular findings consistent with ocular rosacea, which disrupts the integrity of the tear film, resulting in fluctuating vision, eye fatigue, and excessive tearing.  This eye condition is not being treated, nor was it previously diagnosed by his outside provider.  

The rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the types reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  The Veteran's testimony has been discussed.  He is shown to have reported having symptoms such as blurred vision, with reports dated prior to the date of service connection indicating that his visual symptoms were related to his retirement.  However, while the May 2009 VA examiner noted blurred vision OU (both eyes), he concluded that there were no effects on his usual daily activities.  During the time period on appeal, at least five reports from Dr. A.U., dated between 2012 and 2015, show that he denied blurry vision or decreased visual acuity.  See also October 2012 and March 2013 VA progress notes.  The October 2011 VA examiner noted that the Veteran's vision met the legal requirements to an unrestricted driver's license, and that he had no more than a mild reduction in vision, right eye greater than left eye, associated with glare.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose.  The RO clearly based its evaluations on the appropriate rating criteria.  As such, referral for extraschedular consideration is not warranted.  

With respect to the second Thun element, the Veteran does not contend, and the evidence of record does not suggest, that the disability in issue has resulted in any hospitalization during the time period on appeal.  To the extent that he argues that he was making mistakes in his paperwork at his job and/or forced out of his job due to making mistakes due to poor eyesight, there is some evidence dated prior to the date of service connection which shows that he made these assertions.  However, overall, these assertions have been inconsistently reported, and they are at least somewhat contradicted by a number of findings during the time period in issue.  For example, he did not assert that he had to quit his job due to visual symptoms during his May 2009 VA eye examination (by which time he reported that he was retired).  Several other reports indicate that the Veteran reported that he was retired, with no mention of a relationship to eye symptoms.  See e.g., VA diabetes mellitus, and genitourinary, examination reports, dated in May 2009, VA diabetes mellitus examination report, dated in November 2013; October 2012 VA progress note.  He did not assert that he was "forced out" of his job due to mistakes, or eye symptoms, during his May 2009 or March 2010 VA eye examinations.  But see March 2010 VA hypertension examination.  He reported of being forced out of work due to eye symptoms during his October 2011 VA eye examination.  He has not submitted any objective evidence in support of his assertion that he was "forced out" of his job due to mistakes and/or eye symptoms.  His testimony is therefore afforded reduced probative value.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

More importantly, the medical findings do not support an extraschedular referral.  For example, the October 2011 VA eye DBQ shows that the Veteran met the legal requirements to an unrestricted driver's license, and that brightness acuity testing revealed no more than a mild reduction in vision.  Of particular note, the August 2015 VA examiner recorded his complaints of blurred vision and sensitivity to light, but concluded that his eye disorder does not impact his ability to work.  The Veteran has not submitted any objective evidence in support of his assertion that he had to quit his job due to eye symptoms.  The Board finds, therefore, that the Veteran's service-connected disability in issue is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, this issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

III.  TDIU

VA may assign TDIU where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  TDIU may be assigned on a schedular basis under § 4.16(a) or on an extra-schedular basis under § 4.16(b).  Id.  The schedular basis requires that certain percentage requirements are met.  That is, if the Veteran has one service-connected disability, it must be rated at 60 percent or greater and if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. §  4.16 (a). 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. §  4.16 (a).

Service connection is currently in effect for: hypertension, evaluated as 20 percent disabling, diabetes mellitus, type 2, evaluated as 10 percent disabling, bilateral tinnitus, evaluated as 10 percent disabling, visual acuity impairment due to cataracts, evaluated as 10 percent disabling, and bilateral hearing loss, and erectile dysfunction, evaluated as noncompensable; the Veteran's combined rating is 40 percent.

The Veteran's combined rating is 40 percent.  He therefore does not meet the percentage requirements of 38 C.F.R. § 4.16 (a) for TDIU.  Therefore, the claim for a TDIU must be considered under the criteria of 38 C.F.R. § 4.16 (b) (2016).  This is true even when the Veteran's ratings for his diabetes mellitus, hypertension, and visual acuity impairment are treated as arising from a common etiology.  See 38 C.F.R. § 4.16 (a)(1) (for the purpose of a TDIU analysis, disabilities of a common etiology are to be treated as one disability).  See also 38 C.F.R. § 4.25 (2016).  Accordingly, the criteria for a TDIU under 38 C.F.R. § 4.16 (a) are not met.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the Compensation and Pension Service for consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who do not meet the percentage standards of 38 C.F.R. § 4.16 (a).  38 C.F.R. § 4.16 (b) (2016). 

Ordinarily, VA's Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91 (1991), 57 Fed. Reg. 2317  (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment, as in this case, is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) than for purposes of a TDIU claim under 38 C.F.R. § 4.16.  While 38 C.F.R. § 3.321 (b)(1) requires marked interference with employment, 38 C.F.R. § 4.16 requires evidence of unemployability.  Kellar v. Brown, 6 Vet. App. 157 (1994).

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose.  In this case, the medical evidence shows that the Veteran has received multiple treatments for the symptoms of his service-connected disabilities.  However,
notwithstanding the Veteran's previous assertions as to the effect of eye symptoms causing him to be forced out of his job, he has repeatedly been noted to have reported that he retired in 2008 due to eligibility based on his age, with no mention of associated eye symptoms.  VA examination reports for his service-connected rhinitis and hypertension show that examiners determined that these disabilities had no effect on his ability to work.  See VA examination reports, dated in March 2012 and November 2013.  VA examination reports indicate that his hearing loss was noted to cause difficulty in hearing soft tones, and that his tinnitus has been reported to interfere with his sleep, hearing and concentration.  However, this evidence does not contain and findings to support a referral for an extraschedular rating.  Van Hoose.  The August 2015 VA examiner recorded his complaints of blurred vision and sensitivity to light, but concluded that his eye disorder does not impact his ability to work.  There is no competent opinion of record indicating that the Veteran is unemployable due to one or more of his service-connected disabilities.  There is no history of hospitalization or surgery for any of his service-connected disabilities.  Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU claim on an extra-schedular basis, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not warranted. 


IV.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  

In March 2015, the Board remanded this claim.  The Board directed that the Veteran be requested to identify all outstanding treatment, and that all VA treatment records dated after November 2013 be obtained.  In May 2015, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's instructions.  Additional VA and non-VA treatment reports were subsequently obtained.  The Board further directed that the Veteran be afforded another eye examination, to include an opinion as to whether or not his blurred vision and light sensitivity was related to service-connected disability.  In August 2015, this was done.  In this regard, the Board notes that it has not attempted to dissociate any blurred vision or sensitivity to light from the service-connected disability in issue.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for sleep apnea is denied.

Prior to August 4, 2015, a compensable evaluation for service-connected cataracts is denied.

As of August 4, 2015, an evaluation in excess of 10 percent for service-connected visual acuity impairment due to cataracts is denied.

TDIU, to include the referral for consideration of a TDIU on an extraschedular basis, is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


